DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	To expedite prosecution, the web-based eTerminal Disclaimer is strongly recommended.
Double Patenting
Claims 16-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,975,280 (the parent). 
With respect to claims 16-34, although those claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:
	
    PNG
    media_image1.png
    91
    384
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    576
    407
    media_image2.png
    Greyscale

	
    PNG
    media_image3.png
    252
    407
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    304
    389
    media_image4.png
    Greyscale

The claims in the patent do not appear to explicitly state that the working fluid is in the form of a liquid.  Still, the fluid in the present claims appears to have the same components as those in the patent claims and thus would have been expected to have the same form as a liquid.
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Based on the foregoing, the present claims are rejected as nonstatutory double patenting.
Claims 16-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,472,551 (the grandparent application). 
With respect to claims 16-34, although those claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:

    PNG
    media_image6.png
    145
    391
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    192
    407
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    38
    394
    media_image8.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Claims 16-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,828,537 (the great-grandparent application).. 
With respect to claims 16-34, although those claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Claims 16-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,624,413. 
With respect to claims 16-34, although those claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Claims 16-34 are rejected as being unpatentable over the claims of U.S. Patent No. 10,501,667. 
With respect to claims 16-34, although the claims at issue are not identical, they are not patentably distinct from each other because, for instance, claim 1 in the patent reads as follows:
	
    PNG
    media_image11.png
    163
    388
    media_image11.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Claims 16-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,418,876. 
With respect to claims 16-34, although those claims at issue are not identical, they are not patentably distinct from each other because claims in the patent read as follows:

    PNG
    media_image12.png
    199
    395
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    179
    385
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    360
    397
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    92
    394
    media_image15.png
    Greyscale

The HFO-1123 and HFO-1234yf correspond to the presently claimed trifluoroethylene and 2,3,3,3-tetrafluoropropene, respectively.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Claims 16-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,358,591.

1.  A composition for a heat cycle system, comprising a working fluid for heat cycle, and a refrigerant oil, wherein the kinematic viscosity of the refrigerant oil at 40.degree. C. is from 1 to 750 mm.sup.2/s, and the working fluid for heat cycle comprises at least 95 mass % of trifluoroethylene (HFO-1123), difluoromethane (HFC-32), and 2,3,3,3-tetrafluoropropene (HFO-1234yf) in amounts of: 10 mass %.ltoreq.HFO-1123.ltoreq.80 mass %; 10 mass %.ltoreq.HFC-32.ltoreq.75 mass %; and 5 mass %.ltoreq.HFO-1234yf.ltoreq.40 mass %.	
2.  The composition for a heat cycle system according to claim 1, wherein the refrigerant oil is at least one member selected from an ester refrigerant oil, an ether refrigerant oil, a polyglycol refrigerant oil and a hydrocarbon refrigerant oil.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following citations are made for the convenience of the reader.  Citations to Pre-Grant publications are made to paragraph numbers, such as [003].  Citations to other publications such as “[4:26]” are to column and line number or to page and line number, whichever is appropriate.  Two-column articles are cited as “[4:a]”, for instance, to signify p. 4, col. a.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.  
Claims 16-34 are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Nappa (US 2010/0090156).

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

.
Claims 16-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nappa (US 2010/0090156).
Natta has been discussed above.
It might be argued, though not persuasively, that some picking and choosing is required to arrive at the presently claimed invention.

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761